Order entered October 3, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00780-CV

                          NYLONDAJAZZ SHARNESE, Appellant

                                               V.

ULTIMA REAL ESTATE, INC., A TEXAS COMPANY, JOSE LOPEZ, A INDIVIDUAL,
  IIIANA SILVA, A INDIVIDUAL, REBECCA RODRIGUEZ, A INDIVIDUAL, AND
                      DOES 1-20, INCLUSIVE, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-00174-2014

                                           ORDER
       The Court has before it appellant’s September 27, 2016, fourth motion to extend time to

file her amended brief. Appellant’s brief was originally due January 13, 2016. After we granted

an extension of time, appellant filed her brief on February 12, 2016. When the court reporter

sought leave to file an amended copy of the reporter’s record, we abated the appeal for a hearing

to determine whether the record contained inaccuracies. At the same time, appellant filed a

motion seeking an extension of time to file an amended brief. Although it took several months to

resolve the issue of the record, a supplemental reporter’s record was filed May 24, 2016, and

appellant’s amended brief was due June 22, 2016. Since that time, appellant has filed four

motions to extend time to file her amended brief. In August, she filed a motion for additional
time, noting that she had retained the services of an attorney who needed time “to prepare a more

comprehensive brief of the issues raise on appeal.” The September motion, asking for an

extension until October 28, 2016, is substantially identical to the August motion.

       We GRANT appellant’s motion only to the extent we extend the time for filing

appellant’s amended brief to OCTOBER 10, 2016. No further extensions will be granted. If

appellant fails to file her amended brief by October 10, 2016, the Court will take whatever action

it deems appropriate, including ordering the appeal to proceed on appellant’s February 12, 2016

brief or dismissing the appeal for appellant’s failure to comply with the Court’s order. See TEX.

R. APP. P. 42.3(c). Appellant’s motion is in all other respects DENIED.




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE